Title: To George Washington from Timothy Pickering, 29 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 29 1796.
        
        I was yesterday honoured with your letter of the 25th and agreeably to your directions have had a commission made out for Samuel Williams to be Consul of the U. States at Hamburg, & now inclose it for your signature. I will take care to advise Mr Monroe of the appointment.
        The untoward situation of the Cannon foundaries last year, excited apprehensions that the Contractors might fail of furnishing such as were fit for our frigates. Numerous essays had been made at both furnaces, and with little success. On my representing this to you, and the probability of obtaining a capital founder from France, you gave your approbation of the measure. It will certainly be the interest of this country to secure by liberal pay the services of such a man as Mr La Motte is represented to be; and his intention to come with his family I think a favourable circumstance, as it looks towards a permanent residence here as his future country. I supposed that a cannon foundary would compose an important part of our arsenal establishment; and that the presence of an accomplished founder would be essential to its most perfect construction.
        
        I will inform Mr Monroe, that already possessing some engineers which are competent to our present undertakings, and there being no legal provision for others, we cannot invite any gentlemen of that profession from France. With the highest respect I am sir your most obt servt
        
          Timothy Pickering
        
      